RENDERED: JANUARY 29, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2018-CA-0573-MR


KENNETH W. GOBEN                                                  APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE OLU A. STEVENS, JUDGE
              ACTION NOS. 10-CR-000178 AND 13-CR-002399



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Kenneth W. Goben, pro se, appeals from an opinion

and order by the Jefferson Circuit Court which summarily denied his motion to

vacate his sentence pursuant to Kentucky Rules of Criminal Procedure (RCr)

11.42.
                 The basis for Goben’s underlying charges and eventual conviction

after a jury trial was as follows:

                        After receiving information from a reliable
                 confidential informant that Goben was manufacturing
                 methamphetamine at Sandra Conaster’s house, Louisville
                 Metro Police Narcotics Det. Steve Healey set up
                 surveillance on December 9, 2009. While positioned
                 with a view of the front of the residence, Det. Healey saw
                 Goben leaving the house several times with garbage
                 bags, which he took to the rear of the house. Thereafter,
                 Conaster and Goben, who was carrying a black duffel
                 bag, left the house and went to Goben’s truck. Goben put
                 the bag in the truck, and Conaster got into the truck on
                 the passenger’s side. Det. Healey then decided to end the
                 surveillance, and he approached the truck, where he saw
                 two one-pot-methamphetamine reactionary [sic] vessels,
                 one in the black duffle bag and one on the seat by
                 Conaster.

                        Det. Healy called for assistance and then took
                 Conaster and Goben back into the house, arrested both
                 Conaster and Goben, and read them their Miranda[1]
                 rights. Goben then told Det. Healey that he had recently
                 activated one of the vessels in the truck and volunteered
                 to “kill it,” i.e. to make it safe. Goben also told Det.
                 Healy the methamphetamine lab and “all the items” were
                 his and that Conaster was merely allowing him to use her
                 house to manufacture methamphetamine.

                        During the search of Goben’s truck, the black
                 duffle bag, Conaster’s house, and the garbage cans
                 outside the house, officers found other evidence of
                 manufacturing and trafficking including: a baggie
                 containing three grams of methamphetamine; a digital
                 scale; a scoop; small empty plastic baggies; pipes; rolling
                 papers; acetone; salt; drain cleaner; automobile starting

1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                               -2-
             fluid; pseudoephedrine pills; battery casings with the
             lithium removed; plastic tubing; a coffee grinder
             containing pill residue; an aquarium pump; plastic bottles
             containing chemicals; and Coleman fuel. Police also
             took $429 in cash from Goben.

Goben v. Commonwealth, No. 2014-SC-000039-MR, 2015 WL 4967251, *1 (Ky.

2015) (unpublished) (footnote omitted).

             On August 31, 2010, Goben filed motions to suppress his statement to

the police and to suppress the evidence found in his truck. On September 20,

2010, following an evidentiary hearing, the trial court denied Goben’s motions,

finding his statement was voluntary, and the reactionary vessel in the truck was in

plain view and recognizable as contraband by Detective Healey.

             On October 30, 2013, the jury found Goben guilty of manufacturing

methamphetamine, trafficking in a controlled substance in the first degree

(methamphetamine), and being a persistent felony offender in the first degree (PFO

1). In accordance with the jury’s recommendation, on December 19, 2013, Goben

was sentenced to a total of thirty years’ imprisonment, ten years on the

manufacturing charge, enhanced to twenty years for being a PFO 1, and five years

on the trafficking charge, enhanced to ten years for being a PFO 1, to be served

consecutively.

             Goben filed a direct appeal to the Kentucky Supreme Court arguing

he was denied the right to a speedy trial and that there were several instances of


                                          -3-
error by the circuit court, consisting of failing to remove three jurors for cause,

denying his motion for a directed verdict as to the trafficking charge, denying his

motion to take testimony from Conaster’s boyfriend by avowal, and denying his

motion for a lesser included instruction on the methamphetamine trafficking

charges of simple possession. Id. at 2-11. He did not appeal the denial of his

motions to suppress.

             As to the denial of his motion for a directed verdict, Goben argued

that his trafficking conviction hinged on proof that he had possessed the contents

of the black duffle bag, but “the Commonwealth failed to lay a proper foundation

regarding what was in the black duffle bag because none of the Commonwealth’s

witnesses testified that he had searched or observed the search of the black duffle

bag.” Id. at 7. In affirming, the Kentucky Supreme Court explained that Goben’s

argument was problematic because:

             it ignore[d] Det. Healey’s testimony that Goben stated
             that “all the items were his” and that the black duffle bag
             was in Goben’s truck. Taking that testimony, in
             conjunction with the evidence seized, and viewing that
             evidence in the light most favorable to the
             Commonwealth, the court did not err in finding that the
             jury could conclude that Goben possessed the items
             found in the black duffle bag.
Id.

             On November 7, 2016, Goben filed his motion to vacate his sentence

pursuant to RCr 11.42. He argued he received ineffective assistance of trial

                                          -4-
counsel because counsel: (1) failed to conduct an adequate pretrial investigation;

(2) failed to present a case for the defense; (3) failed to obtain an expert witness to

assist in his case; (4) failed to file a pretrial motion to suppress evidence obtained

without a warrant; and (5) the previous errors had the cumulative effect of

rendering the proceeding fundamentally unfair. Goben also argued he received

ineffective assistance of appellate counsel because appellate counsel failed to raise

unpreserved errors in his appeal. Goben requested an evidentiary hearing.

             On August 31, 2017, the circuit court summarily denied Goben’s

motion without an evidentiary hearing. The circuit court determined that Goben’s

claims of ineffective assistance of counsel were refuted as a matter of reasonable

trial strategy, a motion to suppress was brought and decided during the original

proceeding, and Goben failed to establish that his counsel was deficient in

choosing the six issues which were presented on appeal.

             In order to be entitled to the extraordinary relief of RCr 11.42, Goben

must establish he was deprived of his constitutional right to counsel. Under

Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 2068, 80 L. Ed. 2d
674 (1984), Goben must show his counsel’s performance was incompetent and

prejudiced him because it fell below an object standard of reasonableness, and

there is a reasonable probability that the result of the proceeding would have been

different but for counsel’s errors.


                                          -5-
             “In determining whether the degree of skill exercised by the attorney

meets the proper standard of care, the attorney’s performance is judged by the

degree of its departure from the quality of conduct customarily provided by the

legal profession.” Centers v. Commonwealth, 799 S.W.2d 51, 55 (Ky.App. 1990).

A deficient performance causes a “defendant to lose what he otherwise would

probably have won” and results in a “defeat . . . snatched from the hands of

probable victory.” Bronk v. Commonwealth, 58 S.W.3d 482, 487 (Ky. 2001)

(quoting Foley v. Commonwealth, 17 S.W.3d 878, 884 (Ky. 2000)).

             “There are no set rules or guidelines for analyzing counsel’s

performance[.]” Brown v. Commonwealth, 253 S.W.3d 490, 498 (Ky. 2008). “A

fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Strickland, 466 U.S. at 689, 104 S.Ct. at 2065.

             Without an evidentiary hearing, the trial court could not properly

conclude from the record alone that certain decisions were the result of trial

strategy. Thus, on appellate review, we cannot determine from the record whether

counsel’s decision “was trial strategy, or ‘an abdication of advocacy.’” Hodge v.

Commonwealth, 68 S.W.3d 338, 345 (Ky. 2001) (quoting Austin v. Bell, 126 F.3d
843, 849 (6th Cir. 1997)).


                                         -6-
             However, in Commonwealth v. Searight, 423 S.W.3d 226, 231 (Ky.

2014), the Kentucky Supreme Court explained that if the lower court ultimately

acted properly in denying an RCr 11.42 motion on prejudice grounds without a

hearing, a reviewing court would act in error to order “a nugatory hearing to

determine trial strategy.” Therefore, “[w]here the record is clear that an ineffective

assistance of counsel claim would ultimately fail the prejudice prong of Strickland,

regardless of the outcome of a hearing on the deficiency prong, the trial court

should be affirmed even in the absence of such a hearing.” Haley v.

Commonwealth, 586 S.W.3d 744, 751 (Ky.App. 2019).

             On appeal, Goben argues that his counsel’s performance was deficient

and prejudiced him by failing to adequately investigate various documents. These

included a Health Department report, Det. Healey’s Seizure Report and Uniform

Citation, Conaster’s plea agreement, Det. Healey’s Investigative Report and Robert

Krause’s Inventory/Packing List. Goben argues these reports when considered

together showed that he was not guilty of trafficking or manufacturing because the

relevant materials were in the house and not in his black duffle bag in the truck,

and that the police department violated its own standard operating procedures in

investigating. He argues that if his attorneys had adequately investigated, they

would have filed a motion to suppress, could have impeached Det. Healey at trial

with inconsistencies, and it would have changed the outcome of his trial.


                                         -7-
             Goben ignores the fact that his conviction rested not solely upon what

was in the black duffle bag in the truck, but also on his admission that he was the

one cooking methamphetamine in the house and that all the items were his.

Therefore, whether the items were found in the black duffle bag or in the house is

not dispositive of whether Goben was guilty. Additionally, the location of a one-

step lab in the house does not preclude the existence of additional one-step labs in

his duffle bag or truck.

             Goben argues that his trial counsel failed to present a case for the

defense in that counsel did not make the Commonwealth prove its case. Goben

attempts to argue that he was never in actual or constructive possession of any

methamphetamine lab, chemicals, or methamphetamine, again relying on his

argument that the precursors and lab was located in Conaster’s house and Conaster

pled guilty to possessing a lab and chemicals.

             Goben ignores the fact that incriminating materials being found in the

house does not negate the fact that incriminating materials could also be found in

his duffle bag and also ignores the evidence connecting him to possessing the

drugs and precursors.

             As explained in Johnson v. Commonwealth, 553 S.W.3d 213, 219

(Ky. 2018), more than one person may be in physical possession of the same drug

at the same time and possession may be actual or constructive. Therefore,


                                         -8-
Conaster admitting she was in possession of a methamphetamine lab and chemicals

in the house does not preclude Goben from also having joint possession of them or

having joint or separate possession of other items in his bag.

             Additionally, where a defendant admitted to occasionally residing in

the home where drugs were found and admitted to the police before the search that

“everything in the house was his and that [the other person] had nothing to do with

it[,]” a conviction based on the drugs found in the home was not unreasonable. Id.

A similar situation is present here, where Goben admitted to the police that the

illegal substances and precursors in the house were his and Conaster was allowing

him to use her home to manufacture methamphetamine. While Goben now argues

that he was innocent, his previous admissions, which were statements against

interest, are not thereby precluded from being considered as evidence of his guilt

             Goben also argues that Conaster and her boyfriend were attempting to

set him up. However, he does not point to any witnesses who could have been

called which would have established a defense of entrapment. Suppositions are not

evidence and could not have changed the outcome of the trial. While there was a

confidential informant, there was no evidence that it was Conaster’s boyfriend or

that the confidential informant was trying to entrap Goben.

             Goben argues that his counsel was ineffective for failing to procure an

expert to assist in his case but fails to establish how expert testimony would have


                                         -9-
helped him given the evidence. He argues that an expert witness would have

countered the Commonwealth’s witnesses by testifying that the soda bottles were

not tested, apparently to establish that they were not one-step methamphetamine

labs. However, Goben has not provided any basis for this expectation and this

issue was certainly one that could have been and was addressed on cross-

examination of the Commonwealth’s witnesses. Goben also argues an expert was

needed to interpret the evidence but does not explain what difference this would

have made.

             Goben argues that his trial counsel was ineffective for failing to file a

motion to suppress and that what the circuit court claims was a motion to suppress

was actually a motion for credits toward bail and again argues that the Health

Department report which would counteract what the detectives claim to have

discovered in the truck and that the search of the truck was illegal. Goben argues

that the one-step lab in his truck was just a soda bottle and the police did not have a

right to look in the trash cans. However, Goben notes that the detective relied on

the one-step lab in the truck being in plain view to get around the warrant

requirement and does not explain why this was not a valid basis for a search.

             The record establishes that Goben did file a motion to suppress the

search and seizure of items in his truck, but that after a suppression hearing his

motion was denied. Plain view is a well-established exception to a search warrant.


                                         -10-
Commonwealth v. Jones, 217 S.W.3d 190, 195 (Ky. 2006). Additionally, exigent

circumstances can justify a warrantless search and seizure when there is probable

cause to believe methamphetamine is in the process of being manufactured as it

poses a “risk of danger to police or others.” Pate v. Commonwealth, 243 S.W.3d
327, 331 (Ky. 2007) (quoting United States v. Atchley, 474 F.3d 840, 850 (6th Cir.

2007)).

            While the motion to suppress did not challenge the “trash pull,” it is

well established that the contents of trash cans can be properly searched where they

are not within the protected curtilage of a home. Commonwealth v. Ousley, 393
S.W.3d 15, 26-29 (Ky. 2013). Although the Fourth Amendment to the United

States Constitution and Section 10 of the Kentucky Constitution protect people

against unreasonable searches and seizures, even if the trash cans were within the

curtilage of Conaster’s house, to have standing to challenge the trash pull Goben

would have had to claim “a ‘reasonable expectation of privacy’ in the place to be

searched.” Watkins v. Commonwealth, 307 S.W.3d 628, 630 (Ky. 2010) (quoting

Katz v. United States, 389 U.S. 347, 360, 88 S. Ct. 507, 516, 19 L. Ed. 2d 576 (1967)

(Harlan, J., concurring) (coining phrase). Goben does not allege and we see no

reason to conclude that Goben had a viable privacy interest in Conaster’s home.

            Goben attempts to claim that police violated their procedures in

searching without a warrant and not properly collecting and preserving evidence.


                                       -11-
However, even if there were violations of police procedures, this is not a valid

basis for suppressing evidence pursuant to the exclusionary rule as it only applies

to violations of a constitutional right. Hardy v. Commonwealth, 149 S.W.3d 433,

436 (Ky.App. 2004).

             Goben argues there was cumulative error. However, if “there was no

specific reversible error, there was no cumulative error.” Haley v. Commonwealth,

586 S.W.3d 744, 754 (Ky.App. 2019).

             Finally, Goben argues that he was denied due process and effective

assistance of appellate counsel when his appellate counsel failed to raise

unpreserved claims on appeal. “To succeed on [an ineffective assistance of

appellate counsel] claim, the defendant must establish that counsel’s performance

was deficient, overcoming a strong presumption that appellate counsel’s choice of

issues to present to the appellate court was a reasonable exercise of appellate

strategy.” Hollon v. Commonwealth, 334 S.W.3d 431, 436 (Ky. 2010). While

“appellate counsel who files a merits brief need not (and should not) raise every

nonfrivolous claim, but rather may select from among them in order to maximize

the likelihood of success on appeal . . . it is difficult to demonstrate that counsel

was incompetent” in failing to raise a particular claim. Smith v. Robbins, 528 U.S.
259, 288, 120 S. Ct. 746, 765, 145 L. Ed. 2d 756 (2000). “[G]enerally, only when

ignored issues are clearly stronger than those presented, will the presumption of


                                          -12-
effective assistance of counsel be overcome[.]” Id. (quoting Gray v. Greer, 800
F.2d 644, 646 (7th Cir. 1986)). “Finally, the defendant must also establish that he

or she was prejudiced by the deficient performance, which, as noted, requires a

showing that absent counsel’s deficient performance there is a reasonable

probability that the appeal would have succeeded.” Hollon, 334 S.W.3d at 437.

             Goben argues his appellate counsel failed to raise a claim on appeal as

to a possible Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97, 10
L. Ed. 2d 215 (1963), violation where the Commonwealth did not provide him with

a copy of the Health Department report. He also argues the officer presented

perjured evidence to the grand jury by testifying that the lab was in the truck when

it was actually in the house and there was no evidence that a methamphetamine lab

even existed where no samples were taken to establish that methamphetamine was

being produced in the soda bottles.

             Goben cannot establish either ineffective assistance of appellate

counsel or prejudice. Unpreserved claims are more difficult to succeed with on

appeal because to merit reversal they must be palpable under RCr 10.26. “Of

course, for [a] matter to be palpably erroneous, it must be erroneous.” Martin v.

Commonwealth, 409 S.W.3d 340, 346-47 (Ky. 2013).

             While pursuant to Brady, the Commonwealth has a duty to disclose

exculpatory evidence to the defendant, Commonwealth v. Bussell, 226 S.W.3d 96,


                                        -13-
99-100 (Ky. 2007), the Health Department report was not exculpatory as a one-

step lab being located in the house did not preclude there from also being one-step

labs in Goben’s bag and truck. Similarly, supposed perjury to the Grand Jury and a

failure to establish that Goben possessed the labs, would not have provided a

meritorious basis for relief and certainly were much weaker arguments than those

presented on appeal. There is no basis for establishing that perjured testimony was

presented to the Grand Jury. Chemical testing was not required to prove that the

soda bottles were one-step labs when Goben admitted what they were. While

Goben states he is actually innocent, there was certainly ample evidence produced

at trial to establish otherwise.

              Accordingly, the circuit court did not err in denying Goben’s RCr

11.42 motion without an evidentiary hearing because he could not establish any

prejudice from the supposed errors of counsel.

              ALL CONCUR.



 BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Kenneth W. Goben, pro se                 Andy Beshear
 Eddyville, Kentucky                      Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -14-